DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 7 recites the subject matter “wherein the fiducial marker includes a flexible catheter in which the shape sensor is extended” in lines 1-2. Support could not be found in the specification for how the fiducial marker is constructed in a way that the structure of the fiducial marker is inclusive of/physically encompass the flexible catheter, as the current construction of the claim language suggests the catheter is a substructure of the fiducial marker. If the suggestion of the current construction of the claim language is correct, the applicant may remedy the objection by simply copy the content of the originally filed claim which is objected to into the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-7, 9-10, 12-15, 62, and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “refining the calibrated model of the fiducial marker” in line 15, renders the claim indefinite because it is unclear what the applicant meant in reciting a step of “refining” the “calibrated model of fiducial marker”, it is unclear if the “refining” entails an interpolative algorithm or simply comparing the computed model of the fiducial marker to a physical example and correcting any deviations in the model of the fiducial marker.
Claims 2-7, 9-10, 12-15, 62, and 63 are also rejected due to their dependency on/from claim 1 in light of the above rejection.
Claim 7 recites the phrase “wherein the fiducial marker includes a flexible catheter in which the shape sensor is extended” in lines 1-2, renders the claim indefinite because it remains unclear how the fiducial marker is constructed in a way that the structure of the fiducial marker is inclusive of a flexible catheter as a sub-structure of the fiducial marker.  
Claim 63 is also rejected due to its dependence on claim 7 in light of the above rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 13-15, 18, 20, 62, 64-65, and 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (US20150193946, hereafter “Wong”).
Regarding claims 1 and 18, Wong teaches a computer-assisted medical system ([0006], [0017] see robotic system for tracking and registering a surgical tool) and a method performed by the computing system (see [0017], [0025], [0046] method 500 in FIG. 7), comprising:
one or more processors ([0030] computer 36 in FIG. 2); and
a fiducial marker positioned in a known configuration within a surgical coordinate space ([0042] surgical coordinate space/surgical table location which is known with respect to the fluoroscopy system, the surgical table having reference points), the fiducial marker including a shape sensor ([0035], [0036], [0038], [0039] distinct shapes determined by measured points of a tool sensor may serve as fluoroscopy marker), wherein the one or more processors are configured to perform a method including:
receiving, from a fluoroscopic imager having a first set of parameters ([0027] a first set of various/extrinsic parameters including rotation of the fluoroscopic imager), first fluoroscopic image data of the fiducial marker ([0025] displaying an image of a patient's anatomy including in the image localization data from the localization/fiducial sensor/marker which is registered to the image);

deriving the known configuration of the fiducial marker within the surgical coordinate space from the shape information ([0061], [0062] sensors provide information about the local structure of local anatomy to be used for shape registration and environmental mapping estimation to estimate/derive the tool's position relative to the pre-op 3D model/the surgical coordinate space);
developing a calibrated model of the fiducial marker in the surgical coordinate space from the first fluoroscopic image data and the known configuration of the fiducial marker derived from the shape information ([0047], [0056], [0060] the location of the surgical tool is calibrated to the external tool holding/splayer device in the factor so that the external holding/splayer device of the surgical may be localized in the frame of reference so the sensed shape is then mathematically correlated/develops a calibration model against features of the vascular model from the first fluoroscopic image data that was previously been localized/known to the fluoroscopy reference plane FF, so now once the fluoroscopy reference plane FF/configuration is so registered, the tool's location within the patient's anatomy may be determined with reference to the 3D Model. Thus, the tool is localized to the 3D Model); and
determining a second set of parameters of the fluoroscopic imager in the surgical coordinate space based on the calibrated model ([0060] the sensed shape is then mathematically correlated against features of the vascular model such as centerlines/second set of parameters); and
determining a pose of the fiducial marker in the surgical coordinate space based on the 
Additionally, from claim 1, Wong teaches refining the calibrated model of the fiducial marker ([0063] the filter's parameters may be tuned/refined such that differences between the measurements and the calibrated model over a small time constant to lead to changes in the catheter position estimate in order to filter out high-frequency sensor noise. Differences over a large time constant (seconds) may lead to changes in the model's warping parameters); 
registering, based on the refined calibrated model of the fiducial marker ([0065] the tool is registered to the 3D the model, this environmental information, such as, for example, vascular occlusions may be displayed at the correct position in the 3D Model).
Regarding claims 2, 64, and 65, Wong teaches further comprising:
localizing the fiducial marker in the surgical coordinate space based on the configuration of the fiducial marker that comprises a set of fiducial marker elements forming a uniquely identifiable pattern ([0035], [0036] the distinctive/uniquely identifiable elements of the tool are identified in the fluoroscopy image/ surgical coordinate space. The identification/localizing step may be accomplished by instructing the user to select certain/a set marked/fiducial marker points/elements of a catheter in the fluoroscopy image space displayed on the work station  in order to transform the marker points/elements to be localized in the surgical coordinate space).
Additionally, regarding claim 64, Wong teaches the localizing of the fiducial marker as being based on the known configuration ([0036] the localizing information from the 
Regarding claims 3 and 19, Wong teaches wherein developing the calibrated model includes determining intrinsic parameters* ([0027] parameters include the distance from an X-ray source to the image intensifier) and extrinsic parameters** for the fluoroscopic imager ([0025] coordinate system of the localization sensor may be transformed or translated to the coordinate system of the image through one or more transformations, [0027] parameters include the axis of rotation of a C-arm of the fluoroscopy system).
*The term “intrinsic parameters” has been interpreted to mean calibration parameters of the imaging device including as focal length, the projection center, and/or the pixel scales to create an estimated 3D model of the fluoroscopic imaging system in relation to the surgical environment, as defined by the applicant in paragraph [0085] of the applicant’s disclosure.
**The term “extrinsic parameters” has been interpreted to mean location parameters of the imaging device including movements of rotation and translation, the rigid transformation between the imaging device and the calibration pattern or fiducial markers to create an estimated 3D model of the fluoroscopic imaging system in relation to the surgical environment, as defined by the applicant in paragraph [0085] of the applicant’s disclosure.
Regarding claims 4 and 20, ref discloses further comprising:
receiving, from the fluoroscopic imager, second fluoroscopic image data of the fiducial 
correcting distortion in the second fluoroscopic image data using the calibrated model ([0063] the filtering algorithm predicts the motion of the tool in the 3D model, performs an update of the filter hypothesis for new time-stepped measurements of a given sensor, and in each time-step and corresponding measurement, the update of filter's motion is performed by using a kinematic model of the catheter and control inputs such as current pull-wire tension and displacement. Updating the filter's measurement may apply a correction to the tool registration and model warping parameters by comparing a predicted vessel wall with the sensed position and orientation of the vessel from the imaging and sensor measurements, thereby distortions caused by differences between the measurements and the model over a small time constant leading to changes in the catheter position are estimated in order to filter out high-frequency sensor noise causing the distortion); and
localizing the portion of the medical instrument in the surgical coordinate space ([0062] an estimation of the tool's position relative to the pre-op 3D model/surgical coordinate space), based on the second set of parameters of the fluoroscopic imager ([0038] the position of these markers in the fluoroscopy reference frame of the fluoroscopic imager can be used to correlate to the same markers in the 3D Model reference frame [0062] so that then based on both imaging 
Regarding claim 5, Wang teaches further comprising:
receiving shape information from a shape sensor included in the fiducial marker ([0057] a distinct shape of the tool is measured by the fiber sensor and received by the computer to be employed in the mathematical optimization technique), to determine the configuration of the fiducial marker within the surgical coordinate space ([0032] relating/ a coordinate frame of a fiber optic sensor of a tool to either a fluoroscopy frame FF, or a pre-operative 3D frame/ the surgical coordinate space).
Regarding claims 6 and 21, Wang teaches wherein the shape sensor is a fiber optic sensor ([0022], [0036] tool sensor is a fiber optic sensor).
Regarding claim 9, Wang teaches wherein the first fluoroscopic image data includes images of a plurality of fiducial markers ([0036] user to select certain marked points of a catheter 18 in the fluoroscopy image at the work station, the marked points include  fluoroscopy markers may be disposed on the catheter), the plurality of fiducial markers including the fiducial marker ([0036] user to select certain marked points of a catheter 18 in the fluoroscopy image at the work 
Regarding claim 13, Wang teaches wherein determining the second set of parameters of the fluoroscopic imager includes receiving external tracking data for the fluoroscopic imager ([0031], [0032] each element/device of the robotic surgical system within the operating room define a separate reference frame to which fiber optic sensors may be localized including the fluoroscopy reference frame FF corresponding to the fluoroscopic imager 30 in FIG. 1A by an [0062] external overhead tracking provided by stereoscopic cameras or other visualization techniques, employed to track distinct features of the fiber optic sensors).
Regarding claim 14, Wang teaches wherein the fluoroscopic imager comprises a mobile C-arm ([0027] discloses rotation of a C-arm which is [0029] selectively moveable).
Regarding claim 15, Wang teaches wherein the external tracking data is received from an encoder positioned on the mobile C-arm* ([0027] from the localization sensor, information encoded in the fluoroscopic image provides parameter information representing the axis of rotation of a C-arm of the fluoroscopy system).
*The limitation has been interpreted in the alternative, where receiving the tracking data only requires reception from only an encoder or only from an inclinometer, not both.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10, 12, 23, 25, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Wong, in view of Johnson et al. (US20050281385, hereafter “Johnson”, cited in the applicant’s IDS).
Regarding claim 7, Wang discloses wherein the fiducial marker includes a shapable catheter in which the shape sensor is extended ([0025] the localization sensor to the coordinate system or frame of the image such that localization data of the elongate instrument/catheter, [0052] the length of a fiber shape sensor is extended in the catheter to facilitate registering the fiber sensor to a physical structure within the surgical suite/environment), while Wang does disclose the importance of determining 3-dimensional spatial position of portions of such shapeable instruments such as flexible catheters ([0003], [0004]),  the set of points or a parametric curve represent the position and shape of the tool with respect to the pre-op 3D model/surgical coordinate space ([0057], [0061], [0062]) and the system being useful in minimally invasive medical procedures in part comprising a catheter and that the system as being flexible ([0072]), Wang does not explicitly disclose the catheter part of that system as being flexible.
However, in the same field of endeavor, Johnson teaches a surgical instrument that is tracked in relation to a fluoroscopic imager is a flexible catheter ([0043] the tracked tool may be a flexible tool, such as a catheter). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system and method disclosed by Wang with the flexible catheter taught by Johnson in order to track coordinates of the tip within the body of the patient ([0043] of Johnson).
Regarding claims 10 and 23, Wand does not explicitly disclose wherein the plurality of * a grid pattern.
However, in the same field of endeavor, Johnson teaches wherein the plurality of fiducial markers includes* a grid pattern ([0065] the pattern of markers may comprise a rectangular lattice so that one marker incrementally in two orthogonal directions, or the pattern of markers may occupy a non-periodic but known set of closely-spaced positions).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system and method disclosed by Wang with the plurality of fiducial markers include a grid pattern as taught by Johnson in order to provide radiolucent marker arrangement such that all marker coordinates are known and so that one pattern of marks can be made substantially distinct from those of the other marker pattern(s) in a particular plane so that shifts in position of those patterned markers in the image define a local transformation that corrects for radial distortion of the image ([0053]-[0054] & [0065] of Johnson).
*The limitation has been interpreted in the alternative, the plurality of fiducial markers only requires the inclusion of a barcode or a grid pattern, not both.
Regarding claims 12 and 25, Wang discloses wherein the fiducial marker is included in a medical instrument, the medical instrument including an elongated flexible body ([0025] the localization sensor to the coordinate system or frame of the image such that localization data of the elongate instrument/catheter, [0052] the length of a fiber shape sensor is extended in the catheter to facilitate registering the fiber sensor to a physical structure within the surgical suite/environment), while Wang does disclose the importance of determining 3-dimensional spatial position of portions of such shapeable instruments such as flexible catheters ([0003], catheter part of that system as being flexible.
However, in the same field of endeavor, Johnson teaches a surgical instrument that is tracked in relation to a fluoroscopic imager is a flexible catheter ([0043] the tracked tool may be a flexible tool, such as a catheter). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system and method disclosed by Wang with the flexible catheter taught by Johnson in order to track coordinates of the tip within the body of the patient ([0043] of Johnson).
Regarding claim 63, Wang, in view of Johnson, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses discloses wherein receiving the shape information includes different shapes of the flexible catheter ([0057] a distinct shape of the tool is measured by the fiber sensor and received by the computer to be employed in the mathematical optimization technique, [0031] separate reference frames to which sensors may be localized are defined for each of elements/components/devices of the robotic surgical system).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wong, in view of Simon et al. (US20100041985, hereafter “Simon”).
Regarding claim 17, Wang discloses wherein the tracking data is received from an optical 
However, in the same field of endeavor, Simon teaches the tracking data from the optical tracking sensor ([0052] external tracking sensor is an infrared tracking sensor) is external tracking data received configured to track positions of optical fiducials positioned on the fluoroscopic imager ([0087] externally measurable reference system attached to the fluoroscopic imager measured by the tracking sensor 130 in FIG. 1). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system and method disclosed by Wang with the optical tracking sensor is external tracking data taught by Simon in order to directly relate surgical space to three-dimensional image space and to learn its projective transformation and optionally to correct distortion in the image from C-arm control computer and retrieved location information of target marker and dynamic reference frame from tracking sensor 130 ([0058] & [0087] of Simon).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793




/A.S./Examiner, Art Unit 3793